Order entered April 11, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00822-CR

                          WILLIAM TRAVIS HENDRIX, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82997-2017

                                           ORDER
       Appellant’s brief was initially due January 12, 2019. When it was not timely filed, we

notified appellant by postcard dated January 16, 2019 and instructed him to file his brief along

with a motion to extend time by January 26, 2019. Appellant subsequently filed two motions for

extensions of time which we granted, making his brief due March 22, 2019. To date, appellant’s

brief has not been filed, and appellant has had no further communication with the Court

regarding the brief or the appeal.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal or whether

appellant has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain
appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per

curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Ray Wheless,

Presiding Judge, 366th Judicial District Court; Kristin Brown; and to the Collin County District

Attorney.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                   /s/     CORY L. CARLYLE
                                                           JUSTICE